Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 1 of 12 PageID #: 391




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 FINESSE WIRELESS, LLC                         §
                                               §
 v.                                            §          CASE NO. 2:21-CV-00063-JRG
                                               §                 (Lead Case)
                                               §
 AT&T MOBILITY, LLC                            §



 FINESSE WIRELESS, LLC                         §
                                               §
 v.                                            §          CASE NO. 2:21-CV-00064-JRG
                                               §                (Member Case)
                                               §
 CELLCO PARTNERSHIP d/b/a                      §
 VERIZON WIRELESS                              §



                                     DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party, including any intervening party, shall disclose to every other party the

       following information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be offered

              at trial);
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 2 of 12 PageID #: 392




       (d)     the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;

       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving expert

               testimony, provide the disclosures required by Federal Rule of Civil Procedure

               26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

               Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

       following disclosures to every other party:




       1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.



                                                -2-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 3 of 12 PageID #: 393




     (a)   provide the disclosures required by the Patent Rules for the Eastern District of

           Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

              i. If a party claiming patent infringement asserts that a claim element is a

                  software limitation, the party need not comply with P.R. 3-1 for those claim

                  elements until 30 days after source code for each Accused Instrumentality

                  is produced by the opposing party. Thereafter, the party claiming patent

                  infringement shall identify, on an element-by-element basis for each

                  asserted claim, what source code of each Accused Instrumentality allegedly

                  satisfies the software limitations of the asserted claim elements.

              ii. If a party claiming patent infringement exercises the provisions of

                  Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                  patent infringement may serve, not later than 30 days after receipt of a

                  Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                  amend only those claim elements identified as software limitations by the

                  party claiming patent infringement.

     (b)   produce or permit the inspection of all documents, electronically stored

           information, and tangible things in the possession, custody, or control of the party

           that are relevant to the pleaded claims or defenses involved in this action, except to

           the extent these disclosures are affected by the time limits set forth in the Patent

           Rules for the Eastern District of Texas; and

     (c)   provide a complete computation of any category of damages claimed by any party

           to the action, and produce or permit the inspection of documents or other

           evidentiary material on which such computation is based, including materials




                                            -3-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 4 of 12 PageID #: 394




            bearing on the nature and extent of injuries suffered, except that the disclosure of

            the computation of damages may be deferred until the time for Expert Disclosures

            if a party will rely on a damages expert.

4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.

5.   Discovery Limitations. The discovery in this cause is limited to the disclosures described

     in Paragraphs 1-3 together with the following limitations:

     (a)    Definitions.

            i. The term “Defendants” refers both to the named Defendants (AT&T Mobility,

                LLC and Cellco Partnership d/b/a Verizon Wireless) and to any interveners that

                join this case.

            ii. Each “Defendant” comprises the named defendant and related defendant

                corporate entities.

            iii. “Side” means a party or a group of parties with a common interest, i.e.,

                Defendants and any parties who intervene on behalf of Defendants comprise

                one side and Plaintiff comprises the other side.

     (b)    Interrogatories. Plaintiff may serve up to twenty (20) common interrogatories on

            the Defendants, as well as ten (10) specific interrogatories on each Defendant. The

            Defendants collectively may serve up to twenty (20) common interrogatories on

            Plaintiff. In addition, each Defendant may serve up to ten (10) additional individual

            interrogatories on Plaintiff. An interrogatory seeking discovery regarding multiple

            patents counts as a single interrogatory.




                                            -4-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 5 of 12 PageID #: 395




     (c)   Requests for Admission.

            i.     Plaintiff may serve up to twenty (20) requests for admission on each

                   Defendant.

            ii.    Defendants may serve up to ten (10) common requests for admission on

                   Plaintiff. In addition, each Defendant may serve up to ten (10) individual

                   requests for admission on Plaintiff.

            iii.   Notwithstanding the limitations of 5(b)(i) and (ii), any party may serve an

                   unlimited number of requests for admission that seek an admission as to

                   (a) the authenticity of a particular document or thing, (b) the admissibility

                   of a particular document or thing, and/or (c) whether a document qualifies

                   as a printed publication under 35 U.S.C. § 102.

            iv.    The parties are required to meet and confer in good faith prior to serving

                   any requests for admission directed solely to the authentication of

                   documents and things to determine whether the requests are necessary

                   and/or reasonable. Prior to serving any request for admission regarding the

                   admissibility of documents, each party agrees to request that the opposing

                   party stipulate to the admissibility of such documents. If the opposing party

                   fails to stipulate to the admissibility of all such documents within two weeks

                   of such request for stipulation, the requesting party may serve on the

                   opposing party requests for admission on all documents whose admissibility

                   has not been stipulated.




                                              -5-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 6 of 12 PageID #: 396




     (d)   Fact Depositions Under Fed. R. Civ. P. 30(b)(1) and 30(b)(6).

             i.    Plaintiff shall be permitted up to 50 hours of deposition testimony per

                   Defendant, and 50 hours of deposition testimony per intervening party,

                   including depositions under Rule 30(b)(1) and 30(b)(6).

             ii.   Defendants shall be permitted up to 50 hours of deposition testimony of

                   Plaintiff, including depositions under Rule 30(b)(1) and 30(b)(6).

             iii. The parties shall seek to limit each witness to one appearance by, for

                   instance, not serving successive 30(b)(6) notices on similar topics.

             iv. In addition to the limits set forth above, each Side may take up to sixty (60)

                   hours of third-party deposition testimony (not including inventors). The

                   parties may take unlimited depositions on written questions of custodians

                   of business records for third parties.

             v.    Unless otherwise stipulated, noted, or ordered, a subpoena for documents

                   or testimony served by one Defendant may be used in this case by all

                   Defendants but only to the extent permitted by the terms of the Protective

                   Order entered in this case. Similarly, questions posed or objections lodged

                   by one Defendant during a 30(b)(1), 30(b)(6), or third-party deposition shall

                   be treated as having been posed or lodged by all Defendants, unless

                   otherwise specified.

             vi. Unless otherwise agreed, ordered, or set forth in this order with respect to

                   inventor, expert, and 30(b)(6) depositions, a witness will appear only once

                   for a deposition of no more than seven (7) hours. For example, absent

                   agreement of the parties otherwise, to the extent a party seeks a Rule




                                            -6-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 7 of 12 PageID #: 397




                   30(b)(1) deposition of a corporate designee for a Rule 30(b)(6) topic, the

                   Rule 30(b)(1) deposition will take place on the same day as the Rule

                   30(b)(6) deposition and the total deposition time for that witness shall be no

                   more than seven (7) hours. The Parties shall negotiate in good faith as to

                   an appropriate hours limit per 30(b)(6) witness, depending on the number

                   of topics the witness is addressing.

             vii. Each party reserves the right to seek an adjustment of these time limits based

                   upon changes to the scope of discovery, or the addition or dismissal of any

                   parties, in this case.   These provisions, further, may be amended by

                   agreement of the parties. The parties shall coordinate depositions to reduce

                   redundancy and inconvenience to the parties.

     (e)   Inventor Depositions.

            i.     Deposition time of any inventor of the asserted patents does not count

                   against the hour limitation set forth above.

            ii.    Defendants collectively may depose any inventor for fourteen (14) hours.

            iii.   Plaintiff may depose any inventor for seven (7) hours.

            iv.    Fact deposition testimony of inventors is exclusive of any time the inventor

                   spends testifying as an expert witness.

     (f)   Translated Depositions.

            i.     For any deposition that requires a translation between English and any

                   foreign language for all or nearly all of the deposition, the time limits set

                   forth above shall be increased by 50%. For purposes of clarity, if an entire

                   deposition is translated, the taking party is entitled to ten and a half (10.5)




                                            -7-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 8 of 12 PageID #: 398




                     hours of deposition time, of which seven (7) hours shall count toward the

                     deposition limits established in this Discovery Order and by the Federal

                     Rules of Civil Procedure. In no event, however, shall a witness be required

                     to testify for more than seven (7) hours of actual deposition time in one day.

     (g)    Expert Depositions.

              i.     Depositions of experts are not included in the hour limitations set forth

                     above.

              ii.    Each party may depose each expert that serves an opinion against that party

                     for up to seven (7) hours per report. For example, if a single expert provides

                     two (2) separate reports on invalidity and non-infringement, the opposing

                     party may depose that expert for a total of fourteen (14) hours (i.e., seven

                     (7) hours per report).

              iii.   Defendants shall use their best efforts to coordinate the scheduling of their

                     depositions (e.g., consecutive days) so that witnesses do not have to be

                     deposed at different times by different Defendants.

     (h)    Any party may later move to modify these limitations for good cause.

6.   Privileged Information.        There is no duty to disclose privileged documents or

     information. However, the parties are directed to meet and confer concerning privileged

     documents or information after the Status Conference. By the deadline set in the Docket

     Control Order, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without

     revealing information itself privileged or protected, will enable the other parties to assess

     the applicability of the privilege or protection. Any party may move the Court for an order




                                              -8-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 9 of 12 PageID #: 399




     compelling the production of any documents or information identified on any other party’s

     privilege log. If such a motion is made, the party asserting privilege shall respond to the

     motion within the time period provided by Local Rule CV-7. The party asserting privilege

     shall then file with the Court within 30 days of the filing of the motion to compel any proof

     in the form of declarations or affidavits to support their assertions of privilege, along with

     the documents over which privilege is asserted for in camera inspection.

7.   Signature. The disclosures required by this Order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time

     it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

     otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

     5. The parties shall promptly file a notice with the Court that the disclosures required under

     this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

     a duty to supplement or correct its disclosures immediately if the party obtains information

     on the basis of which it knows that the information disclosed was either incomplete or

     incorrect when made, or is no longer complete or true.

9.   Discovery Disputes.

     (a)    Except in cases involving claims of privilege, any party entitled to receive

            disclosures (“Requesting Party”) may, after the deadline for making disclosures,

            serve upon a party required to make disclosures (“Responding Party”) a written

            statement, in letter form or otherwise, of any reason why the Requesting Party

            believes that the Responding Party’s disclosures are insufficient. The written




                                             -9-
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 10 of 12 PageID #: 400




            statement shall list, by category, the items the Requesting Party contends should be

            produced. The parties shall promptly meet and confer. If the parties are unable to

            resolve their dispute, then the Responding Party shall, within 14 days after service

            of the written statement upon it, serve upon the Requesting Party a written

            statement, in letter form or otherwise, which identifies (1) the requested items that

            will be disclosed, if any, and (2) the reasons why any requested items will not be

            disclosed. The Requesting Party may thereafter file a motion to compel.

      (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

            pages. Attachments to a discovery related motion, or a response thereto, shall not

            exceed 5 pages. No further briefing is allowed absent a request or order from the

            Court.

      (c)   Prior to filing any discovery related motion, the parties must fully comply with the

            substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

            Within 72 hours of the Court setting any discovery motion for a hearing, each

            party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

            confer in person or by telephone, without the involvement or participation of other

            attorneys, in an effort to resolve the dispute without Court intervention.

      (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

            joint report of no more than two pages. Unless excused by the Court, each party’s

            lead attorney shall attend any discovery motion hearing set by the Court (though

            the lead attorney is not required to argue the motion).

      (e)   Any change to a party’s lead attorney designation must be accomplished by motion

            and order.




                                            - 10 -
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 11 of 12 PageID #: 401




      (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

             disputes before contacting the Discovery Hotline provided by Local Rule CV-

             26(e). If the undersigned is not available, the parties shall proceed in accordance

             with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

      it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.

12.   Proposed Stipulations by the Parties Regarding Discovery.

      (a)    The parties agree to accept service of letters, discovery requests, and other

             documents (except in the case of documents required to be filed with the Court

             electronically, the service of which is governed by the Local Rules, or documents

             that are too voluminous for email) in PDF format via email.

      (b)    Notwithstanding paragraph 6 of this Order, the parties agree that privilege logs

             served pursuant to FRCP 26(b)(5)(A) are not required to include communications

             and documents exchanged between a party and its litigation counsel, or between

             litigation counsel, so long as any such communications pertain only to this lawsuit

             and were created after the contemplation of this lawsuit.

      (c)    Discovery of email and other forms of electronic correspondence (collectively

             “email”), if any, shall be governed by a separate ESI Order. The parties will




                                            - 11 -
Case 2:21-cv-00063-JRG Document 49 Filed 06/14/21 Page 12 of 12 PageID #: 402




               negotiate modifications to the Court’s model E-Discovery Order for Patent Cases

               and will submit an agreed Proposed Order to the Court for approval.

        (d)    A party who receives a production in response to a third-party discovery request

               must serve a copy of that production on the other Side within five (5) days of

               receipt.

        (e)    The parties agree that communications with experts and draft expert reports are not

               discoverable.

13.     Standing Orders. The parties and counsel are charged with notice of and are required to

        fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

        website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance
  .
        of some such orders may be included expressly within this Discovery Order, while others

        (including the Court’s Standing Order Regarding Protection of Proprietary and/or

        Confidential Information to Be Presented to the Court During Motion and Trial Practice)

        are incorporated herein by reference. All such standing orders shall be binding on the

        parties and counsel, regardless of whether they are expressly included herein or made a

        part hereof by reference.

      So ORDERED and SIGNED this 14th day of June, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                              - 12 -
